—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered December 14, 2000, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 4 to 12 years, and order, same court and Justice, entered on or about March 1, 2001, which denied defendant’s motion to vacate judgment, unanimously affirmed.
The court properly enhanced defendant’s promised sentence. The plea minutes establish that the court clearly imposed a condition prohibiting defendant from committing any new crimes or from being rearrested while awaiting sentencing, and warned him that he would receive an enhanced sentence upon violation of that condition. Contrary to defendant’s *291contention, we find that the court conducted a sufficient inquiry into the validity of his new arrest, which had resulted in an indictment (see, People v Outley, 80 NY2d 702; People v Pinkston, 287 AD2d 294). Concur — Nardelli, J.P., Tom, Mazzarelli, Lerner and Buckley, JJ.